Citation Nr: 1339556	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-34 142	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center 
in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical treatment provided from October 15, 2009, to November 9, 2009, at the Claxton-Hepburn Medical Center, in Ogdensburg, New York.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service with the United States Navy from November 1981 to June 1983. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Albany, New York, that denied entitlement to reimbursement for medical expenses incurred at the Claxton-Hepburn Medical Center from October 15, 2009, to November 9, 2009.

The Veteran has a custodian; the instant appeal, however, arises from a notice of disagreement submitted on the Veteran's behalf by his representative.  

This appeal was remanded by the Board in June 2011 and again in January 2013.  .  



FINDINGS OF FACT

1.  Medical care was provided to the Veteran at the Claxton-Hepburn Medical Center for the period extending from October 9, 2009, to November 9, 2009.  

2.  VA payment or reimbursement of the costs of the private medical care provided on any of the days in question was not authorized prior to the Veteran undergoing that treatment; nor did the Veteran request such authorization within 72 hours of admission. 

3.  The Veteran has been awarded a 100 percent disability rating for a psychiatric disorder.  Said condition has been found to be permanent in nature. 

4.  The private medical treatment was emergent in nature for the period extending from October 9, 2009, to October 15, 2009.  

5.  For the period extending from October 15, 2009, to November 9, 2009, a VA facility was feasibly available to provide the necessary care for the Veteran.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the reasonable value of emergency and post-emergency treatment received at Claxton-Hepburn Medical Center for the period extending from October 15, 2009, to November 9, 2009, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was hospitalized at Claxton-Hepburn Medical Center from October 9, 2009, to November 9, 2009.  VA has reimbursed him for expenses incurred from October 9 to October 14, 2009, but has denied his claim involving the period extending from October 15, 2009, to November 9, 2009.  His entitlement to reimbursement for the remaining portion of his hospitalization turns on whether it would have been safe to transfer him to the VA facility that was reportedly willing to admit him.  See 38 U.S.C.A. § 1725(f)(1) (West 2002).

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§1725 or 1728 (West 2002 & Supp. 2013).  In a letter issued by the VAMC in February 2013, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  While the letter was not issued prior to the initial adjudication of the claim, the Veteran has not been prejudiced by such timing error, as the claim was later readjudicated in the Supplemental Statement of the Case (SSOC) issued in February 2013.  The notice deficiency was cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In addition, lay and clinical evidence relating to both the claims on appeal is on file and the Veteran has not identified any additional information, not currently of record, which must sought in accordance with the duty to assist.  In accordance with the Board's most recent remand, a medical opinion was obtained.  

The Board's remand instructions have otherwise been complied with.  The Board's first remand was to obtain complete records of the Veteran's hospitalization ad Claxton-Hepburn.  These records were subsequently associated with the record.  In accordance with the second remand, the Veteran was provided a VCAA notice letter, and the medical opinion was obtained.

Consequently, the Board finds that the duties to notify and assist have been met. 

II.  Factual Background

The Veteran is service-connected for a bipolar disorder, rated as 100 percent disabling.  The 100 percent rating has been in effect since June 4, 1983.  

On October 9, 2009, the Veteran was admitted to the Claxton-Hepburn Medical Center for treatment of his psychiatric disorder.  Per the private medical records, the Veteran was initially admitted because he was not taking his medications for the treatment of his disorder.  He was brought to hospital by the local police because of his "bizarre behavior" in the community.  He had apparently destroyed the inside of his apartment, was covered with paint, he was naked, and he was totally disorganized in his thinking process.  

When the Veteran was initially admitted, he was given three psychotropic drugs.  After two days, he showed some improvement.  On October 14, 2009, it was reported that the Veteran had received a call from VA informing him that VA had a bed available for his treatment. At that point it was reported that his sleep and appetite were good.  His affect was upbeat, and he described his mood as good.  He denied auditory or visual hallucinations.  It was noted that he needed further hospitalization for stabilization. The following day it was reported that he was still quiet irrelevant at times, but his thinking was much better organized and he had not been a problem in the unit, although he could be quite demanding and repetitious.  On October 17, 2009, he was described as somewhat disheveled with below adequate hygiene.  He appeared somewhat tired, but his speech was within normal limits and his thinking was slightly disorganized.  As late as October 23, 2009, he was reported to still need hospitalization for stabilization.  

After returning home and then after receiving an invoice for payment for the service provided by the private facility, the Veteran requested of the VA that VA pay for the services that were provided.  He averred, through his accredited representative, that while he may have been stable for transfer on or about October 15, 2009, to a VA facility, he was unable to make a clear decision on such a transfer and what the consequences of refusal would mean.  In other words, he should not have to pay for any medical treatment received at a private facility.  

The VAMC in Albany, New York, has paid for the treatment and care received by the Veteran for the period extending from October 9, 2009, to October 15, 2009, but has denied his claim for the period extending from October 15, 2009, to November 9, 2009.  The VAMC has denied the Veteran's claim based on its assessment that the Veteran had "stabilized" by October 15, 2009, and could have been transferred to a VA facility on that date. 

In February 2013, a VA physician reviewed the Claxton-Hepburn records and concluded that there was no noted medical or psychiatric condition that would have prevented the Veteran's transfer to a VA facility on October 13 or October 14.  The psychiatrist noted records showing that the Veteran was cooperative on the unit and improving.

III.  Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

The law provides that, in connection with its statutory obligation to provide medical services to Veteran, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, there is no evidence that the Veteran sought and obtained prior authorization for VA payment of the private medical expenses he incurred starting on October 9, 2009, and continuing to November 9, 2009.  The record also does not indicate that the Veteran or his next-of-kin may have contacted the VA within 72 hours of the initial care at the Claxton-Hepburn Medical Center. 

The record does show that Claxton-Hepburn contacted VA as early as October 9, 2009; but VA did not authorize the Veteran's continued hospitalization after October 14, 2009.

Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

When the veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

Initially, under 38 U.S.C.A. § 1725, and pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  However, in the case at issue, section 1725 relating to treatment of nonservice-connected disorders does not apply since the Veteran has been granted a 100 percent disability evaluation for a bipolar disorder - the condition for which he received medical treatment.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i). 

In light of the fact that a 100 percent disability evaluation has been awarded to the Veteran, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007).

Under the new version of 38 U.S.C.A. § 1728 (2013), the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1)  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A)  when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B)  when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C)  until--

(i)  such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii)  such time as a Department facility or other Federal facility accepts such transfer if--

(I)  at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II)  the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 
See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  

All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  

As previously reported, the Veteran's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided in conjunction with his treatment at the Claxton-Hepburn Medical Center for the period extending from October 15, 2009, to November 9, 2009, was primarily denied because it was found that the Veteran's condition for which he received treatment became stabilized and he could have been transferred to a VA facility.  Thus, the pertinent issue is whether the Veteran's disability stabilized to a point where he could have been transferred to a VA facility; and (2) whether a VA or other Federal facility/provider was feasibly available.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(b), (c) (2013). 

The VAMC has resolved that the Veteran received emergency care when he was taken to the Claxton-Hepburn Medical Center on October 9, 2009, by the police.  He needed immediate care and treatment.  The record reveals that the VAMC recognized that the Veteran could not be transferred to another facility, and as such, the VAMC paid the fees that were incurred by the Veteran for the period extending from October 9, 2009, to October 14, 2009.  

The record clearly documents that a VA facility was available, and that the Veteran was offered a bed at a VA facility on October 14, 2009.  The remaining question is whether the Veteran's disability had stabilized to the point that he could he have been transferred to a VA facility.

The Claxton-Hepburn records confirm that by October 14, 2009, the Veteran's disability had improved.  He was cooperative on the ward, his mood was not impaired, his though processes had improved, and he was either not experiencing hallucinations or recognized that the hallucinations were not real.  

The only specific medical opinion as to whether the Veteran could be safely transferred to a VA facility was provided by the VA psychiatrist in February 2013.  In that opinion, the Chief of Psychiatry at the Syracuse VAMC reviewed the relevant records, provided a definitive opinion, and reasons that supported the opinion and were sufficient to enable Board review.  The physician specifically stated that the Veteran's condition had improved to the point where he could be transferred to a VA facility after 14 October 2009.  The doctor indicated that the Veteran was no longer combative, was cooperative, and was not suffering from any type of physical or mental disorder that would have precluded his transfer to a VA facility.  There is no medical evidence of record that conflicts with this assessment.  

The Veteran has pointed out that his need for hospitalization was largely due to the VA medical center's failure to provide him with adequate medications.  This is not; however, responsive to the question of whether he could have been transferred to a VA facility by October 15, 2009.  He has argued that the hospitalization was obviously a medical necessity or the hospital would have released him to home.  The question is not; however, whether the Veteran needed hospitalization after October 14, 2009; but whether he could have been safely transferred to a VA facility to complete that hospitalization.  Neither the Veteran nor his representative has offered any reasons as to why transfer would have been precluded.

In the notice of disagreement, the Veteran's representative argued that although the Veteran had become physically stabilized, he was not able to make a decision as to whether to initiate VA treatment.  Claxton-Hepburn did apparently believe that the Veteran was capable of making this decision, inasmuch as that institution left the decision to him.  Moreover, the treatment records do not show that he lacked the rationality needed to make a decision.  Perhaps most importantly, the standard for continued VA treatment was not whether the Veteran could make the decision, but whether his condition permitted transfer.

Finally, the Veteran's treatment providers at Claxton-Hepburn were apparently willing to transfer him to VA.  This is evidenced by the fact that when he refused transfer to VA, the treatment providers advised him that he could incur expenses for remaining in the private hospital.  The record does not indicate that they expressed any reservations about his transfer to VA.  

As such, the weight of the evidence is to the effect that the Veteran could have been safely transferred to a VA facility by October 15, 2009.  Board concludes that the Veteran did not meet the criteria for payment or reimbursement of unauthorized medical expenses resulting from the treatment received from October 15, 2009, to November 9, 2009, at the Claxton-Hepburn Medical Center, because the evidence shows that while the Veteran was in receipt of a total disability rating, a VA facility was reasonably available for treatment at the facility.  Therefore, the benefit sought on appeal is denied.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to payment or reimbursement for the cost of private medical treatment provided from October 15, 2009, to November 9, 2009, at the Claxton-Hepburn Medical Center, in Ogdensburg, New York, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


